Title: To George Washington from Bushrod Washington, 27 April 1794
From: Washington, Bushrod
To: Washington, George


          
            Dear Uncle
            Richmond [Va.] April 27th 1794
          
          I take the liberty of writing by Mr Maund who is going to Philadelphia, and of
            introducing him to you. I wrote you some posts ago, respecting a
            suit of Hanchaw agt you in the High Court of Chancery, which I hope you have
              recieved. with love to my Aunt I am most sincerely Your
            Affect. Nephew
          
            Bushd Washington
          
        